Matter of Shuffler v Quinones (2018 NY Slip Op 05802)





Matter of Shuffler v Quinones


2018 NY Slip Op 05802


Decided on August 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2018
The Following Order Was Entered And Filed On August 22,

Kahn, J.P., Gesmer, Oing, Singh, Moulton, JJ.


2018 -260153/18 7102 260156/18 7101

[*1] In re Matthew D. Shuffler, etc., Petitioner-Respondent,
vElliot Quinones, etc., Respondent-Appellant, The Board of Elections in the City of New York, Respondent.
In re Matthew D. Shuffler, etc., Petitioner-Respondent,
vWilliam Russell Moore, etc., Petitioner-Appellant, The Board of Elections in the City of New York, Respondent.


Neil Grimaldi, New York, for appellants.
Stanley K. Schlein, Bronx, for Matthew D. Shuffler, respondent.

Judgment, Supreme Court, New York County (John W. Carter, J.), entered on August 15, 2018, unanimously affirmed for the reasons stated by Carter, J., without costs or disbursements.
No opinion. Order filed.
ENTERED: AUGUST 22, 2018
DEPUTY CLERK